    Case: 1:20-cv-03490 Document #: 67 Filed: 10/02/20 Page 1 of 2 PageID #:385




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No. 20 cv 3490
                        Plaintiff,

       v.

Alucy and et al.,

                        Defendants.



                       NOTICE OF DISMISSAL UNDER RULE 41(a)(1)


       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Ouyeinc Ltd.

(“Ouyeinc” or “Plaintiff”) hereby dismisses this action with prejudice pursuant to settlement as

to the following Defendants:

              Defendant Name                                       Line No.

                    priceextrem                                       404

                     pricefast                                        405

               gobigstore2018                                         255

            respectthenature2017                                      426

               Bestnbestonline                                        139

                     Forart.us                                         33

                     Willtoo                                           71



DATED October 2, 2020                               Respectfully submitted,

                                                    /s/ James A. Karamanis
Case: 1:20-cv-03490 Document #: 67 Filed: 10/02/20 Page 2 of 2 PageID #:386




                                        James A. Karamanis
                                        Barney & Karamanis, LLP
                                        Two Prudential Plaza
                                        180 N. Stetson, Ste 3050
                                        Chicago, IL 60601
                                        Tel.: 312/553-5300
                                        Attorney No. 6203479
                                        James@bkchicagolaw.com

                                        ATTORNEY FOR PLAINTIFF Ouyeinc Ltd.
